Title: To Alexander Hamilton from Aaron Ogden, 23 April 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth-Town April 23. 1800
          
          Permit me to request, that Lieutenant James Gordon of the 13th. regiment, may be appointed Brigade Quarter Master.
          He is highly recommended by Colo. Taylor and Major Ripley—for this station—is willing to accept of it, and appears to me well qualified to discharge its duties.
          I have the honor to be with the most perfect respect your most obt servant
          
            Aaron Ogden
          
          Major General Alexander Hamilton
          
            P.S. May I beg you to send the Chapter I left with you, on the duties of the Brigade Quarter Masr.,  with your remarks—as they will be wanted to act upon—I have no copy, & the one with you being is the original draft
          
        